Citation Nr: 1709091	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from February to October 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file is now under jurisdiction of the RO in Nashville, Tennessee.  

The Veteran testified before the undersigned at a hearing conducted at the RO in July 2009.  A transcript is of record.  

The Board remanded the claims in December 2009 and February 2016 for additional development.  

The Board notes that the issues of entitlement to service connection for a right foot condition other than ganglion cyst was granted during the pendency of this appeal.  Specifically, and October 2016 rating decisions granted service connection for a right foot bony prominence, dorsum and assigned a 10 percent rating effective March 15, 2007.  This Board considers this a full grant of the benefits sought on appeal and therefore will not address the issue in the decision below.  

FINDINGS OF FACT

1.  The Veteran's low back disability did not have its onset in service, did not manifest to a compensable degree within one year of his release from service, nor has the low back disability been otherwise related to service.

2.  The evidence of record does not show that the Veteran's low back disability was caused by or aggravated by his service-connected right knee disability.  

3.  The Veteran's left knee disability did not have its onset in service, did not manifest to a compensable degree within one year of his release from service, nor has the low back disability been otherwise related to service.

4.  The evidence of record does not show that the Veteran's left knee disability was caused by or aggravated by his service-connected right knee disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  

2. The criteria for service connection for a left knee disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in April 2007 
provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; private treatment records; and evidence submitted by the Veteran, including his lay statements.  The Board notes that most of the Veteran's service treatment records are unavailable, through no fault of the Veteran.  Under such circumstances, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nonetheless, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in April 2010, April 2016, and May 2016.  The Board finds these examination adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In December 2009 the Board remanded the claims for a VA examination and opinion.  The Veteran was afforded the requested VA examination in April 2010.  In February 2016, the Board again remanded the claim for an addendum examination addressing whether the Veteran's claimed disabilities were related to or aggravated by service connected disabilities.  The Veteran was provided a new VA examination in April 2016 and an addendum opinion was issued in May 2016.
Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by the subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in December 2009, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

Finally, service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis 
 
The Veteran asserts that his current low back and left knee disabilities were incurred when he was thrown from a jeep while in service.  See July 2009 Hearing Transcript.  He reported that after the accident, he experienced recurrent pain in the knees and they started popping out.  He also reported that he began having back spasms.  Id.; see also April 2010 VA Examination Report.  However, the Veteran also reported that his left knee disorder had its onset in July 1991.  See March 2007 Application for Compensation of Pension.    
   
As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows mild degenerative arthritis of the lumbar spine and mild degenerative disc disease of L5-S1.  See April 2016 VA Examination Report; May 2016 VA Examination Report.  The record also shows that the Veteran has a current diagnosis of status post left total knee arthroplasty, with failed revision secondary to possible cement allergy and left mid shaft tibias fracture due to underlying total knee arthroplasty.  Id.  The issue that remains disputed is whether the Veteran's low back and left knee disabilities are related to service, were proximately due to or aggravated by his service-connected right knee disability, or manifested to a compensable degree within one year of separation.   

As to the Veteran's low back condition, an April 1977 service treatment record shows the Veteran complained of low back pain, which began the day prior when he was moving a desk and felt a sensation of something snapping in his back.  The treating clinician assessed low back strain and prescribed Darvon and light duty for three days.  Notably an October 1991 medical examination also indicated that the Veteran had a normal spine.  

Regarding the left knee, the Veteran's October 1991 service medical examination includes an indication of abnormality in the left knee, status post plica debridement in June 1991.  However, a further note in the examination report indicates the right knee, and treatment records from the period of service indicate that the Veteran's right knee was debrided in June 1991, not the left.  Hence, it is apparent that the note on the October 1991 examination report erroneously listed the left knee instead of the right as having undergone debridement in June 1991.  Service treatment records include no record of treatment for the left knee.  These service treatment records also note a history of arthroscopic surgery on the right knee in 1983.  They do not note any complaints or medical history in reference to the left knee

Treatment records from Baptist Hospital East from 2007 and 2008 for the low back and knees reflect chronic degenerative changes.  A March 2008 treatment notes the Veteran's employment as a supervisor for an automotive company, that he weighs 230 pounds, and that he walks approximately five miles daily as a supervisor.  X-ray findings showed osteoarthritis of the left knee without findings consistent with residuals of any acute knee injury.  

The Veteran was afforded a VA examination in April 2010.  During the examination, the Veteran reported a history of back difficulty with pain since service in 1976, as well as following the Jeep accident in 1977.  He reported having recurrent episodes of flare-up of the back pain occurring weekly and lasting one to three days, precipitated by housework and certain chores.  He reported that during flare-ups he had difficulty bending and straightening.  He also reported having four to five incapacitating episodes in the past 12 months, self-treated with all-day use of a heating pad and medication.  He reported occasionally using a back brace.  The examiner found degenerative changes of the thoracolumbar spine with limitation of motion and bilateral spams, as well as observed weight shifting due to pain.  

With respect to the left knee, the April 2010 VA examiner found bony joint enlargement, crepitus, edema, grinding, heat, and effusion.  There was some limitation of flexion and extension, and objective evidence of pain on motion.  The examiner assessed severe osteoarthritis of the left knee.  

The examiner reviewed the record and noted that service and post-service records did not show knee injury or disability proximate to service.  The examiner assessed that there was no objective evidence to support a nexus between claimed knee and back problems in service and the degenerative problems with the left knee and low back currently.  The examiner noted that degenerative problems with the knees and back are "most commonly secondary to years of common wear and tear and not typically related to one specific injury," and provided this as supporting rationale for the conclusions that current left knee and low back disabilities were unrelated to service.  The examiner also supported these conclusions with the observation that upon examination in service in 1991 the Veteran checked boxes indicating no recurrent back pain and no joint pain.  

The Veteran was also afforded a VA examination in April 2016 to determine whether his low back and left knee disabilities were proximately due to or aggravated by his service connected right knee disability.  See March 2008 Rating Decision.  

The examiner opined that the Veteran's low back disability was less likely than not proximately due or the result of his service connected right knee disability.  The examiner reasoned that the Veteran had degenerative arthritis of the back and that the natural history of degenerative arthritis can include multiple sites independently, such as spine, knees, hips, and hands.  The examiner cited to the Center for Disease Control article "Risk Factors for Arthritis" for the position that age, overweight/obesity, and occupation are major risks factors to development of osteoarthritis.  The examiner then stated as follows:

Review of the Veteran's records show his BMI has crept up with the years, from an ideal BMI of 22.7 in 1976 to BMI of 34.59 currently, a weight increase of 94 pounds.  After service, the Veteran was a production supervisor at Ford for over 10 years, which involved 'walking over 5 miles/day' (per his med record of 2008) at the plant.  There is no credible medical evidence substantiating that degenerative disc disease in one part of the body such as the knee can cause osteoarthritis in another part of the body, such as the spine.  Id.  

Similarly, regarding the left knee, the examiner found that it is less likely than not that the Veteran's left knee disability is proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned that there is no credible medical evidence substantiating the premise that degenerative joint disease in one part of the body such as the knee can cause osteoarthritis in the opposite knee.  The left knee condition was neither proximately caused by nor aggravated by his service connected right knee condition.  The examiner stated that the Veteran developed arthritis in his left knee from the natural progression of osteoarthritis, with wear and tear over time, his post-service occupation, aging, and his large body habitus.  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his low back and left knee disabilities because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Other evidence addressing a connection between the Veteran's service-connected right knee disability and his claimed low back and left disability includes a February 2011 note by Dr. D. R. that addresses the Veteran's right knee disability and provides an assessment that the Veteran's pain from his left knee and right hip were "worsened by transfer of weight due to pain in the right knee." See Baptist Hospital East Treatment Records received.

The Board has carefully considered this information, but finds the April 2016 VA examination report more probative.  The examiner addressed the February 2011 doctor's note.  With respect to the Veteran's low back disability, the examiner stated that there was no documentation showing any reference to back pain during the February 2011 appointment.  The examiner further stated that although the Veteran may develop some temporary muscular strain to his back due to favoring his right knee, this not enough mechanical force to induce degenerative changes of the bone and discs.  

With respect the knee, the examiner stated that although the Veteran may have transferred weight from his service-connected right knee to his left knee at periods of time and developed pain in the opposite knee as a consequence, one cannot infer that increased pain causes arthritis.  There is not enough mechanical force to induce degenerative changes of the bone.  The development of arthritis in the opposite knee is an independent factor from any temporary weight transfer from the opposite knee causing a transient alteration of gait.  In sum, the Veteran's low back condition and left knee conditions were neither proximately cause by or aggravated by his service connected right knee condition, but more than likely is due to the natural progress of osteoarthritis development, wear and tear over time, the Veteran's occupation after service, aging, and the Veteran's large body habitus.  

Finally, the Board notes that there is no evidence suggesting that any osteoarthritis of the low back and left knee was present to a compensable degree within one year of the Veteran's separation from service.  The record does not show a diagnosis of low back and left knee arthritis until 2007 and 2008, over 15 years after service.  See Baptist Hospital East Treatment Records.  Thus, service connection on a presumptive basis for a chronic disorder cannot be granted.  See 38 C.F.R. § 3.309 (2016).

In sum, no competent evidence supports the conclusion that the Veteran's service or service connected right knee injury caused the onset of his claimed disability, or was in any way related to it.  There was no diagnosis in service, there were no on-going complaints seen in the available treatment records for several years after service, and the competent evidence of record indicates that the Veteran's low back and left knee disabilities were not caused by or aggravated by his service-connected right knee disability.  

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's low back and left knee disabilities were incurred in service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to service connection for a low back disorder is denied.

 Entitlement to service connection for a left knee disorder is denied. 


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


